

EXHIBIT 10.2


FHLBank San Francisco
2012 EXECUTIVE INCENTIVE PLAN


PLAN PURPOSE
To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.


PLAN OBJECTIVES
To motivate Bank executives to exceed individual and Bank goals that support the
Bank's mission and strategic plan. To attract and retain outstanding executives
by providing a competitive total compensation program, including an annual
incentive award opportunity.


ELIGIBILITY
Participants are Bank executive officers whose performance has a major impact on
the Bank's success. The 2012 participants are the incumbents in the Bank's
senior officer positions, including:


Executive Vice President            
Senior Vice President, Chief Risk Officer and Senior Vice President, Chief
Credit and Collateral Risk Management Officer
Senior Vice Presidents (excluding the Senior Vice President, Director of
Internal Audit - participates in the Audit Executive Incentive Plan)


Participants must be employed by the Bank through December 31, 2012 to be
eligible for an incentive award under the 2012 plan. Participants hired,
promoted, or who have a leave of absence during the plan year are eligible to
participate on a pro-rata basis. Participants hired or promoted on or after
October 1st may be eligible to participate during the current plan year at the
discretion of the Board.


INCENTIVE GOALS AND MEASURES


Incentive Goals
For each participant there are individual goals and Bank goals, which are
weighted for each participant. The individual goals support the Bank-wide goals
(See 2012 Short-Term Incentive Plan Goals and Measures) and objectives.
 
The three Bank goals for 2012 are:


1.
2012 Risk Management Goal: Complete the 2012 Enterprise Risk Management
Governance Program Deliverables.



2.
2012 Franchise Enhancement Goal: Position the Bank and the FHLBank System to
remain an integral component of the changing housing and financial services
markets. Continue to meet the Bank's mission objectives within these markets as
they are currently structured, but also influence and adapt to structural
changes in those markets.



3.
2012 Community Investment Goal: Support and promote the Bank's Affordable
Housing Program and Community Investment Programs.



Incentive Goal Achievement Measures
The plan rewards levels of goal achievement are as follows:
Achievement Level
Measure Definition
Far Exceeds


The most optimistic achievement level that far exceeds expected performance.


Exceeds


An optimistic achievement level that exceeds expected performance.


Meets


Performance that is expected under the Bank's Plan.


Threshold


Minimum level of performance that must be achieved for awards to be paid.





Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the Meets achievement level and measurement of
performance for the Adjusted Return on Capital Spread component of the Franchise
Enhancement Goal. Impacts of dividend benchmark variances to plan are excluded
from the measurement of Adjusted Return on Capital Spread performance.

1

--------------------------------------------------------------------------------



AWARD DETERMINATION AND OPPORTUNITY
All plan participant awards will be based on success in achieving individual and
Bank goals, and on overall performance. In the case of the Bank goals, the same
achievement levels apply to all participants. At yearend, accomplishments will
be assessed and a percentage of achievement will be determined for each goal and
any award determination will be at the discretion of the Board.
 
 
 
Award Range (Percentage of 2012 Base Salary)
Percentage of Goal Achievement Scale


Achievement Levels
EVP/SVP
0% - 150%


150%
= Far Exceeds
50.0%


 
125%
= Exceeds
48.0%


 
100%
= Meets
40.0%
 
75%
= Threshold
20.0%



For each goal, the percentage of achievement will be multiplied by the
applicable goal weights. Each weighted achievement will then be added to
determine the total weighted achievement. The basis for each participant's award
opportunity is total weighted achievement. Total weighted achievement from
Threshold achievement level (75-99%) is below the Meets achievement level and,
therefore, results in an award less than one granted for achieving the Meets
achievement level. Total weighted achievement below the Threshold achievement
level normally will not result in an incentive award. The Board of Directors has
full discretion to modify any and all incentive payments. Incentive compensation
reductions may be made, but are not limited to the following circumstances: (i)
if errors or omissions result in material revisions to the Bank's financial
results, information submitted to a regulatory or a reporting agency, or
information used to determine incentive compensation payouts; (ii) if
information submitted to a regulatory or a reporting agency is untimely; or,
(iii) if the Bank does not make appropriate progress in the timely remediation
of examination, monitoring, or other supervisory findings and matters requiring
attention.


APPROVAL OF INCENTIVE AWARDS
All incentive awards must be approved by the President and the Board of
Directors prior to payment. The Board of Directors has the discretion to approve
any award, including an award for achievement below Threshold. Awards will be
considered by the Board of Directors at the January 2013 Board meeting, or as
soon thereafter as reasonably practicable.


PLAN ADMINISTRATION AND IMPLEMENTATION
The President is responsible for overseeing the administration and
interpretation of the Plan.


2012 Executive Officer Goal Weights
 
Executive Vice President
Senior Vice Presidents,
Chief Risk Officer &
Chief Credit and Collateral Risk Management Officer
Senior Vice Presidents
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Corporate Goal Weights
Goal Weight
(includes individual goals)
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
20.0%
N/A
30.0%
N/A
30.0%
Risk Management
30.0%
24.0%
60.0%
42.0%
30.0%
21.0%
Franchise Enhancement
50.0%
40.0%
26.0%
18.2%
50.0%
35.0%
Community Investment
20.0%
16.0%
14.0%
9.8%
20.0%
14.0%
Total
100.0%
100.0%
100.0%
100.0%
100.0%
100.0%





Payments under this plan are subject to approval by the Board of Directors. Any
awards will be distributed as soon as administratively possible following the
effective date of Board approval. All compensation and incentive plans are
subject to review and revision at the Bank's discretion. Such plans are reviewed
regularly to ensure they are competitive and equitable. Executive Officer
compensation and benefit programs are subject to Federal Housing Finance Agency
review and oversight, and payments made under such programs may be subject to
the Agency's approval under applicable laws and regulations in effect from time
to time.

2